Pope, Chief Judge,
concurring specially.
I agree with the majority but write separately to clarify its holding: If a governmental entity waives immunity by purchasing insurance but the insurance policy has a deductible, the amount of the deductible is excluded from the waiver unless the government has set aside funds for the purpose of paying claims up to the amount of the deductible. See McLemore v. City Council of Augusta, 212 Ga. App. 862 (2c) (443 SE2d 505) (1994).
In this case, it is not clear whether the County set aside funds to pay claims up to $250,000, as the County refused to provide information regarding such a set-aside in discovery. Plaintiff filed a motion to compel which was denied at the same time as defendants’ motion for partial summary judgment, presumably because the information was not necessary given the trial court’s ruling that the County’s waiver of immunity included the deductible regardless of whether there was a set-aside of funds. Since we conclude the trial court’s ruling was wrong and the set-aside of funds is determinative, we are remanding to allow the trial court to reconsider its ruling on the motion to compel. If further discovery reveals the existence of a set-aside of funds, the motion for partial summary judgment with respect to the deductible was properly denied; if it does not, partial summary judgment with respect to the deductible should be granted.
I am authorized to state that Judge Smith joins in this special *669concurrence.
Decided December 1, 1994
Reconsideration denied December 16, 1994
Chandler & Britt, Walter M. Britt, Gregory D. Jay, for appellants.
Van Gerpen, Hoffman & Harris, Frank P. Harris, Terry L. Strawser, for appellee.